Citation Nr: 0611493	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a carcinoid tumor of the small bowel, including 
any additional disability attributable to VA's alleged 
failure to diagnose and/or treat this condition in a timely 
manner.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Winston-Salem, 
North Carolina that denied entitlement to compensation under 
38 U.S.C. § 1151 for status post carcinoid tumor, 
postoperative small bowel resection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

In August 1997, the veteran submitted a claim for 
compensation benefits under 38 U.S.C. § 1151 for additional 
disability due to the Salisbury VA Medical Center (VAMC)'s 
alleged failure to diagnose and treat a carcinoid tumor of 
the small bowel in a timely manner.  He also asserts that he 
incurred additional disability due to the Salisbury VAMC's 
incorrect diagnosis of Crohn's disease in the 1980s, and its 
prescription of medication to treat Crohn's disease.  He was 
apparently treated for Crohn's disease by VA from 1983 to 
1997.  In late June 1997, he underwent a small bowel 
resection with removal of a carcinoid tumor at the Durham 
VAMC.  He essentially contends that the Salisbury VAMC should 
have diagnosed and treated his carcinoid tumor earlier than 
1997.

The Board notes that 38 U.S.C. § 1151 was revised, effective 
October 1, 1997, and the new version of the law is more 
restrictive than the old version.  However, the new law does 
not apply in the instant case, as the veteran's claim has 
been pending since before the change in the law.  VAOPGCPREC 
40-97.  It appears that the RO improperly applied the new 
version of the law, rather than the old version which is 
applicable in this case.  This case must be remanded in order 
for the RO to readjudicate this appeal under the version of 
38 U.S.C. § 1151 which was in effect prior to the recent 
change.  

Moreover, the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although the RO sent VCAA notice letters to the 
veteran in December 2003 and January 2005, both letters 
improperly advised the veteran of the requirements to 
substantiate his claim under the new version of 38 U.S.C. § 
1151.  The Board finds that the veteran has not received 
adequate notice as prescribed by 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1), and Quartuccio, supra.  The RO should 
send another VCAA notice letter to the veteran, advising him 
of any evidence that is necessary to substantiate his claim 
under the old version of 38 U.S.C. § 1151 which was in effect 
prior to October 1, 1997.

The Board also finds that a medical opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Applicable law provides that where a veteran suffers 
an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical, or 
surgical treatment, or examination, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991).  A recent opinion by VA's General Counsel provides as 
follows:

a.  Under the provisions of 38 U.S.C. 
§ 1151 applicable to claims filed prior 
to October 1, 1997, benefits may be paid 
for disability or death attributable to 
VA's failure to diagnose and/or treat a 
preexisting condition when VA provides 
treatment or an examination.  Disability 
or death due to a preexisting condition 
may be viewed as occurring "as a result 
of" the VA treatment or examination only 
if a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment which probably would have 
avoided the resulting disability or 
death.

b.  The factual elements necessary to 
support a claim under section 1151 based 
on failure to diagnose or treat a 
preexisting condition may vary with the 
facts of each case and the nature of the 
particular injury and cause alleged by 
the claimant.  As a general matter, 
however, entitlement to benefits based on 
such claims would ordinarily require a 
determination that:  (1) VA failed to 
diagnose and/or treat a preexisting 
disease or injury; (2) a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment; and (3) the veteran suffered 
disability or death which probably would 
have been avoided if proper diagnosis and 
treatment had been rendered.    

VAOPGCPREC 5-2001.

This opinion is binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  The RO should forward the claims file to an 
appropriate VA physician for a medical opinion as to the 
three factual elements listed in paragraph b, above.  

Finally, the Board notes that a review of the file reflects 
that the veteran filed a lawsuit against VA under the Federal 
Tort Claims Act (FTCA), apparently based upon the same events 
which led to the 38 U.S.C. § 1151 claim.  The RO should 
attempt to obtain a copy of any records (including medical 
records) associated with that lawsuit, if possible.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter providing the 
notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. §3.159 with regard to his 
claim.  This letter should inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claim under the 
version of 38 U.S.C. § 1151 in effect 
prior to October 1, 1997; inform him 
about the information and evidence that 
VA will seek to provide; inform him about 
the information and evidence he is 
expected to provide; and request that he 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should make efforts to obtain 
records related to the veteran's federal 
tort claim.  The RO should contact VA 
District/Regional Counsel and, if 
necessary, the United States Attorney's 
office to determine whether any 
additional evidence exists with respect 
to this claim, to include any medical 
records and opinions, court documents 
and/or settlement agreements.  Any 
relevant additional evidence which is not 
protected by privilege should be 
associated with the claims folder.

3.  The RO should arrange for an opinion 
by a specialist in gastroenterology.  The 
claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  In particular, the 
examiner is asked to review the following 
VA medical opinions:  the June 1999 
opinion by W. Davis, MD, the August 1999 
opinion by J. Feldman, MD, and the May 
2003 opinion by R.Brice, MD.

If the reviewing specialist deems it to 
be necessary, the veteran should undergo 
a VA examination and/or appropriate 
diagnostic testing. 

a.  The reviewing gastroenterology 
specialist is initially asked to identify 
any current disability due to prior VA 
treatment for Crohn's disease, any 
current disability due to VA's alleged 
failure to promptly treat the veteran's 
carcinoid tumor of the small bowel, and 
any current disability due to VA 
treatment for a carcinoid tumor of the 
small bowel.  

b.  The examiner should opine as to 
whether a physician exercising the degree 
of skill and care ordinarily required of 
the medical profession reasonably should 
have diagnosed the veteran's carcinoid 
tumor of the small bowel prior to 1997 
and rendered treatment; and whether the 
veteran suffered additional disability 
which probably would have been avoided if 
proper diagnosis and treatment had been 
rendered.

c.  The reviewing specialist is also 
asked to provide an opinion as to whether 
any identified current disability is at 
least as likely as not attributable to VA 
medical treatment or lack of treatment, 
to include the July 1997 small bowel 
resection of a carcinoid tumor.

4.  After accomplishing any other 
development that it deems necessary, the 
RO should readjudicate the veteran's 
claim for benefits under the provisions 
of the prior version of 38 U.S.C. § 1151 
(as in effect prior to October 1, 1997).  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





